DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.        Applicant’s election without traverse of Group II (claims 4-15) in the reply filed on 7/26/22 is acknowledged.
                                          Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN105747059 (CN1057) taken together with CN107319054 (CN1073), JP2011160715 (JP), and Published U.S. Application No. 2017/0283164 (Aranoz).           CN1057 discloses a method for preparing a tea beverage comprising the following steps of pulverizing the raw plant material (e.g. paragraph 12);  mixing same in determined amounts uniformly to obtain a raw tea mixture (e.g. paragraph 43); mixing the raw tea mixture with purified water (paragraph 22) and carrying out circulatory microwave extraction for 10 min with microwave power of 500 W (paragraph 59), and filtering the extract through a 40 mesh vibrating sieve; allowing a filtrate to be statically settled for 40 min at 15 C (e.g. paragraph 68)  and centrifuged at 15 C which inherently removes flocs (paragraph 68); subjecting same to membrane filtration to achieve a clear extract (paragraph 68) thus inherently preventing flocculation during beverage sterilization and storage; and then subjecting the extract to ultra-high temperature instantaneous sterilization (e.g. paragraph 32).           The instant claim differ in calling for the pulverizing and inclusion of dark tea (i.e. black tea), lotus leaf, mulberry leaf and stevia leaf in preparing said tea and to pulverize same separately.  CN1073 teaches preparation of a weight reducing (e.g. paragraph 6), lipid-lowering (e.g. paragraph 21) lotus black tea which incorporates lotus tea and black tea.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed  invention to have employed such ingredients using the general process of CN1057 to provide a tea with the benefits attributed to lotus tea and black tea (paragraphs 6 and 21).  Although neither CN1073 or CN 1057 employ mulberry tea or stevia, JP teaches employing mulberry tea leaf in preparing a tea beverage for its taste and antioxidant benefits (see Abstract).  It would have been further obvious to have included also mulberry tea leaf in the preparation of the tea of CN1073 modified by CN1057.  Aranoz further teaches preparation of a tea product which also incorporates stevia leaf to impart sweetness to the tea (paragraph 10).  It would have been further obvious to have employed stevia leaves in the process of CN1073 modified by CN1057 for such reason.  In providing all such ingredients which are have essentially zero calories, it is expected that the tea product would be zero energy as further called for in the instant claims.  Lastly, regarding pulverizing said tea ingredients separately, it is not seen where same would provide a patentable distinction.Such step would have been well within the purview of a skilled artisan, and it would have been further obvious to have pulverized same separately, for example, in different harvesting locations for subsequent transportation in gather same.           CN1057 is silent regarding screening said pulverized material through a 40 mesh sieve.  It is not seen where screening the larger pulverized size of CN1057 to pass through a 40 mesh sieve would have provided a patentable distinction.  Such determinations would have been well within the purview of a skilled artisan, and it would have been further obvious to one having ordinary skill in the art to have arrived at sizing the particle to such degree through routine experimental optimization.          Though CN1057 filters the microwave extract through a 40 mesh sieve, it is not seen where doing so through the 100 and then 300 mesh sieves of instant claim 4 would provide for a patentable distinction, and, absent a showing of unexpected results, it would have been further obvious to one skilled in the art to have arrived at such step through routine experimentation.          Though CN1057 settles the filtered extract at time and temperature different than that of the claimed invention (i.e. 8-12 hours at 2-8 C), it is not seen where doing so would provide for a patentable distinction, and, absent a showing of unexpected results, it would have been further obvious to one skilled in the art to have arrived at such time and temperature format through routine experimentation.          Though CN1057 centrifuges the settled extract at temperature different than that of the claimed invention (i.e. 4 C), it is not seen where doing so would provide for a patentable distinction, and, absent a showing of unexpected results, it would have been further obvious to one skilled in the art to have arrived at such temperature through routine experimentation.           Although CN1057 is silent regarding ultrafiltration specifically, same does provide membrane filtration of the centrifuged extract to achieve a clear extract and, wherein same includes employing a membrane pore size (0.1 micron, see paragraph 14) which overlaps the generally size involving ultrafiltration membranes (0.01-0.1 microns).  Absent a showing of unexpected results, it would have been further obvious to have employed ultrafiltration and achieving the result of claim 4 therein through routine experimentation.           Although the time and temperature format used for the ultra-high temperature instantaneous sterilization in CN1057 differs from that of the instant claimed invention, absent a showing of unexpected results, it would have been further obvious to one skilled in the art to have arrived at same through routine experimentation. overlaps the generally size involving ultrafiltration membranes (0.01-0.1 microns).  
          Instant claim 5 further introduces the comparative amounts of black tea, mulberry leaf, lotus leave, stevia leaf, and purified water to be used.  It is not seen where such amounts together would provide for a patentable distinction. Knowing that an ingredient  will provide a certain result or benefit, it would have been further obvious to have having ordinary skill in the art to specifically measure the result and control the amount of said ingredient thereto in relation to the amount of result or benefit desired.  In re Skoner 186 UPSQ 80.          By the use of black tea of CN1073 would inherently make the tea at least a Pu-erh tea as further called for in instant claim 6.              

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
September 10, 2022